 

Case: 5:17-cr-00405-DCN Doc #: 252 Filed: 03/02/21 1of 2. PagelD #: 2138

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
UNITED STATES OF AMERICA, ) Case No. 5:17 CR 405
) 5:21 CV 464
)
Plaintiff, ) JUDGE DONALD C. NUGENT
-Vs- )
) MEMORANDUM OPINION
MICHAEL E. DAVIS, ) AND ORDER
)
Defendant.  )

This case is before the Court on Defendant, Michael E. Davis’ Motion for Relief pursuant
to 28 U.S.C. § 2255. (ECF # 251). Mr. Davis previously filed a §2255 motion to vacate on
September 23, 2020, which was denied. (ECF #233, 248, 249). This is, therefore, Mr. Davis’
second petition for relief under §2255. Section 2255 provides that:

A second or successive motion must be certified as provided in section 2244 by a panel
of the appropriate court of appeals to contain —

(1) newly discovered evidence that, if proven and viewed in light of the
evidence as a whole, would be sufficient to establish by clear and
convincing evidence that no reasonable factfinder would have found
the movant guilty of the offense; or

(2) a new rule of constitutional law, made retroactive to cases on
collateral review by the Supreme Court, that was previously
unavailable.

See 28 U.S.C. § 2255(h).

 
 

Case: 5:17-cr-00405-DCN Doc #: 252 Filed: 03/02/21 2 of 2. PagelD #: 2139

Because Mr. Davis has failed to receive authorization from the Sixth Circuit to file this
successive § 2255 motion, the motion may not be reviewed by the Court at this juncture.
Therefore, the Clerk of Court is directed to transfer Mr. Hill’s instant motion to the Sixth Circuit
Court of Appeals pursuant to Jn re Sims, 111 F.3d 45, 47 (6th Cir. 1997).

IT IS SO ORDERED.

  

 

 

Lh A ra |
rl 4. art Donald C. Nugent /\
MV, FVE\ Senior United States District Judge

 

 
